     Case 1:20-cr-00254-AJT Document 3 Filed 11/16/20 Page 1 of 1 PageID# 8




                         IN THE UNITED STATES DISTRICT COURT

                        FOR THE EASTERN DISTRICT OF VIRGINIA

                                       Alexandria Division

UNITED STATES OF AMERICA,

v.                                                            CASE NO: 1:20CR254

JIN HORNG HONG,                                              Hon. Anthony J. Trenga
                       Defendant.

                          NOTICE OF ATTORNEY APPEARANCE

PLEASE TAKE NOTICE that Gregory E. Stambaugh hereby enters his appearance as

counsel for the Defendant, JIN HORNG HONG, in the above referenced matter.

                                                      Respectfully submitted,

                                                      Jin Horng Hong
                                                      By Counsel

                                                      ____________/s/______________
                                                      Gregory E. Stambaugh
                                                      VSB # 16089
                                                      Counsel for Defendant
                                                      Law Office of Gregory E. Stambaugh
                                                      9100 Church Street, Ste 103
                                                      Manassas, VA 20110
                                                      Phone: (703) 331-0220 Fax: (703) 331-3588
                                                      gregslaw@verizon.net’

                                 CERTIFICATE OF SERVICE


        I certify that a true and accurate copy of the foregoing was electronically filed and served
via the Court’s CM/ECF system to all counsel of record including counsel for the Government
this 16th day of November, 2020.


                                                      ____________/s/_______________
                                                      Gregory E. Stambaugh
